Citation Nr: 0947911	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected mixed anxiety-depressive 
disorder.

2.  Entitlement to an initial compensable disability rating 
for service-connected right great toe sprain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right shoulder sprain.

4.  Entitlement to service connection for a right wrist 
sprain.

5.  Entitlement to service connection for a bilateral ankle 
condition.

6.  Entitlement to service connection for a bilateral knee 
sprain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In July 2008, the Veteran was scheduled for a videoconference 
hearing before the Board.  However, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2007 informal hearing presentation, the 
Veteran's representative requested that the Veteran be 
afforded a new VA examination for the issues on appeal.  The 
record shows that the Veteran was scheduled for a VA 
examination in March 2007; however, this examination was 
cancelled due to the Veteran's failure to report.  As the 
Veteran's representative points out, there is no indication 
of record that the Veteran received notice of this scheduled 
examination.  

The representative also provided additional reasons for a new 
examination.  Regarding the claims for an increased rating, 
the representative asserts that as the last examination was 
in February 2005, nearly five years ago, another examination 
is needed to assess the current severity of the service-
connected disabilities.  Regarding the issues for service 
connection for bilateral ankle sprain, right wrist sprain, 
and bilateral knee sprain, the representative contends that 
the February 2005 examination was inadequate as the examiner 
did not provide an opinion for any of these issues.  
Furthermore, the Veteran's representative stated that the 
Veteran's recent medical treatment records should be obtained 
as the Veteran has stated that he was diagnosed and treated 
for gout of the right great toe.  See May 2006 Form 9.  

The Board agrees that VA examinations are necessary as the 
record lacks any evidence of notice to the Veteran regarding 
the March 2007 examination, the most recent VA examinations 
were conducted many years ago and the evidence of record is 
inadequate for evaluating the severity of the service-
connected conditions.  Therefore, with regard to the claims 
for an increased rating, a remand is warranted for a VA 
examination in order to assess the current severity of the 
Veteran's service-connected mixed anxiety-depressive 
disorder, right great toe sprain and right shoulder sprain.  

The Veteran's representative further noted that the service 
connection was granted for right toe sprain, but the Veteran 
has since been diagnosed as having gout in the right toe.  
The examination conducted on remand should include an opinion 
as to whether any currently diagnosed gout is the same 
condition as that for which service connection was granted 
(that is, right toe sprain) or whether it represents a 
separate condition for which service connection is warranted.   

Regarding the claims for service connection, the Board 
additionally notes that the Veteran was diagnosed as having 
bilateral ankle sprain, right wrist sprain, and bilateral 
knee sprain only a few months following separation.  In 
addition, the service treatment records dated December 2000 
show x-rays findings of probable bone island at the base of 
the proximal phalanx of the fifth digit of the right hand and 
the Veteran stated that he was treated during service for 
bilateral knee pain.  Accordingly, a remand is also warranted 
for a VA examination in order to obtain a medical opinion 
regarding the etiology of the Veteran's claimed bilateral 
ankle sprain, right wrist sprain, and bilateral knee sprain.  
Such examinations and opinions are necessary for a 
determination on the merits of the claims.  See 38 C.F.R. § 
3.159 (c)(4)(2009); 38 U.S.C.A. § 5103A(d)(West 2002).

In the rating action on appeal, the RO denied service 
connection for "dermatitis/ankle sprain;" the discussion in 
the rating decision included reference to both orthopedic and 
dermatological findings for the ankles.  Service connection 
was granted for dermatitis of feet.  After the examination on 
remand, the RO should clarify whether the decision with 
regard to the ankles is orthopedic or dermatological.  If the 
claim is for a skin condition, the RO should determine 
whether the grant of service connection for dermatitis of the 
feet should also include the ankles.  

As the case must be remanded for the foregoing reasons, any 
recent VA treatment records and private records should also 
be obtained, including the aforementioned treatment records 
relating to the right great toe.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated the Veteran for the 
claimed psychiatric, great right toe, 
right shoulder, bilateral ankle, right 
wrist, and bilateral knee conditions 
since service.  After securing the 
necessary release, obtain these records, 
including any VA treatment records.  If 
these records are not available, a 
negative reply is required.

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the claimed 
bilateral ankle condition, right wrist 
sprain, and bilateral knee sprain.  The 
claims file must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current bilateral 
ankle condition, right wrist sprain, and 
bilateral knee sprain had their onset 
during active service or is related to 
any in-service disease or injury.

With regard to the claimed bilateral 
ankle condition, if the Veteran is 
diagnosed with a dermatological 
condition, the examiner should offer an 
opinion as to whether the condition is 
related to the service-connected 
dermatitis of the bilateral feet or a 
separate condition.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of the Veteran's 
service-connected mixed anxiety-
depressive disorder.  The claims file 
must be made available to the examiner 
for review prior to the examination.  All 
necessary tests should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report. 

Following examination of the Veteran, the 
examiner should identify what symptoms, 
if any, the Veteran currently manifests 
or has manifested in the recent past that 
are specifically attributable to his 
service-connected mixed anxiety-
depressive disorder.  The examiner must 
conduct a detailed mental status 
examination.  

The examiner must also discuss the 
effect, if any, of the Veteran's mixed 
anxiety-depressive disorder on his social 
and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's mixed anxiety-depressive 
disorder consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.

The examiner should provide a rationale 
for any opinion expressed.

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of the service-
connected right great toe and right 
shoulder disabilities.  The claims file 
must be made available to the examiner 
for review prior to the examination.  All 
necessary tests should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report.

All pertinent pathology should be noted 
in the examination report.  The examiner 
should discuss the extent of any 
incoordination, weakened movement, and 
excess fatigability on use; objective 
evidence of pain or functional loss due 
to pain; and specific functional 
impairment due to pain.  

With regard to the right great toe, the 
examiner should comment on the recent 
treatment for gout and indicate whether a 
change in diagnosis is warranted.  That 
is, whether the recent diagnosed gout is 
a separate condition from the service-
connected right great toe sprain, and if 
so whether it is at least as likely as 
not that gout was incurred in service.  

To the extent possible, the examiner must 
distinguish the manifestations of the 
Veteran's service-connected right great 
toe and right shoulder disabilities from 
those of any nonservice-connected right 
foot or right shoulder conditions found 
on examination.  

A complete rationale should be provided 
for all opinions expressed. 

5.  Then, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  The AMC/RO should 
specifically consider whether recent 
diagnosis of gout of the right great toe 
represents a change in diagnosis from the 
service-connected right toe sprain and 
whether any diagnosed bilateral ankle 
condition is a skin condition or 
orthopedic.  If the decision with respect 
to the claims remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




